Citation Nr: 0418668	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  98-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from April 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boston, 
Massachusetts, Regional Office that denied service connection 
for residuals of hepatitis C.

Appellant testified in a hearing before the RO's Decision 
Review Officer (DRO) in August 1998, and a transcript of that 
testimony has been associated with the file.  Appellant 
requested a hearing before the Board, but failed to appear 
for a Travel Board hearing scheduled for May 2000.

This case was remanded to RO for further development in 
September 2001.  That development has been accomplished, and 
the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with active 
hepatitis C, manifested by chronic fatigue.

2.  Symptoms of hepatitis C did not become manifest until 
many years after appellant's discharge from service.  
Hepatitis C is not shown by any competent clinical evidence 
to be related to any in service occurrence or event.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent decision in 
the case Pelegrini v. Principi, No 01-944 (U.S. Vet. App. 
June 24, 2004).  The Pelegrini decision essentially held that 
the notice and assistance provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) should be provided to a 
claimant prior to any adjudication of the claim.  In this 
case, the claim had been filed, and initial adjudication had 
taken place before the VCAA was enacted.  Thus, 
preadjudication notice was not provided nor was it possible.  
The Court decision did not contain a specific remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection of hepatitis C was received in October 
1996.  The original rating decisions of May 1997 and January 
1998, the Statement of the Case (SOC) in March 1998, and 
Supplementary Statements of the Case (SSOC) in November 1998 
and April 2004 all listed the evidence on file that had been 
considered in formulation of the decision.  RO sent appellant 
a VCAA duty-to-assist letter in June December 2002 during the 
pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
service connection, the evidence on file, and efforts being 
made by VA on appellant's behalf.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records 
and VA treatment records.  Appellant was afforded VA medical 
examinations in October 1996, August 1997, November 1998, and 
January 2004 in specific regard to his claim for service 
connection.  Appellant was afforded a hearing before the 
Decision Review Officer in August 1998 in which to present 
evidence and arguments in support of his claim.  The Board 
also notes that a Travel Board hearing was scheduled for this 
case at appellant's request, but appellant failed to appear.  
The Board accordingly finds that the duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant's 
pre-induction physical examination shows no indication of 
hepatitis or associated risk factors.  Medical treatment 
documented during service is silent for risk factors 
associated with hepatitis, i.e., there are no documented 
blood transfusions or indications of intravenous (IV) drug 
use, tattoos, or high-risk sexual activity.  Appellant's 
separation physical in April 1970 lists "yes" for venereal 
disease, but treatment records show that the condition was 
actually nonspecific urethritis.  

Appellant underwent an Army physical examination in May 1972, 
two years after his discharge, apparently in the course of an 
attempt to reenlist.  The Report of Medical History and 
Report of Physical Examination are silent in regard to any 
liver condition or risk factors associated with hepatitis as 
of that time.

Appellant underwent a VA psychiatric examination in December 
1995, in support of his claim for a disability for post-
traumatic stress syndrome (PTSD).  In the course of that 
examination, appellant told the examiner that he used 
marijuana, cocaine, and heroin for approximately one year 
after he came home from the service.

Appellant has a service-connected disability for non-
Hodgkin's lymphoma (NHL) presumed consequent to Agent Orange 
exposure, and he underwent a surgery to remove a left 
submandibular tumor in May 1995.  Treatment for the NHL 
occasioned a liver scan, which in turn led to a liver biopsy 
that revealed the presence of hepatitis C (HCV).  A liver 
biopsy performed by the VA Medical Center (VAMC) in October 
1996 shows the presence of moderately active chronic HCV.  

A VA outpatient treatment note of October 1996 records 
chronic HCV.  Appellant denied past IV drug use, blood 
transfusion, or homosexual experiences, but acknowledged 
getting a tattoo in the 1970s.  Appellant was noted as 
totally asymptomatic in regard to the liver.  

A note from the VAMC Liver Clinic in August 1997 shows that 
appellant was started on Interferon for his HCV in December 
1996, but had not responded satisfactorily.  A Liver Clinic 
note of January 1998 shows that appellant was taken off the 
Interferon in November 1997, and was doing well with no 
complaints at the time of the note.

Appellant underwent a VA medical examination in August 1997.  
The examiner had the C-file available for review.  The 
examiner noted appellant's medical history and treatment for 
NHL.  The examiner noted that appellant was taking Interferon 
for his HCV, and was having side effects such as nausea, 
fatigue, and malaise.    

Appellant testified at a hearing before RO's Decision Review 
Officer (DRO) in August 1998.  Appellant testified that he 
was not aware of the HCV until a biopsy was conducted in 1996 
in conjunction with treatment for NHL (T2, T7).  Appellant is 
not aware of anywhere other than the military where he could 
have acquired HCV (T3).  Appellant testified that, in his 
opinion, the HCV was caused by contaminated drinking water in 
Vietnam (T4).  Appellant disavows any history of contaminated 
needles or unprotected sex (T6).  Appellant is concerned that 
he will have a lifelong problem with HCV, since Interferon is 
not proving effective (T4, T7).

Appellant underwent a VA medical examination in November 
1998.  The examiner noted that appellant appeared to be in 
complete remission for NHL, but complained of fatigue and 
malaise consequent to chemotherapy.  The examiner noted 
appellant continued to take Interferon for the HCV, although 
without apparent success.  The examiner stated that 
appellant's current physical symptoms (fatigue, low-grade 
temperatures, occasional chills, low appetite) could be 
either symptoms of the HCV or side effects of the Interferon.  
Appellant informed the examiner that he had received a blood 
transfusion in Vietnam, and the examiner expressed the 
opinion that it is highly likely that the HCV was caused by a 
blood transfusion.

Appellant submitted, as evidence supporting his claim, an 
undated news article from the Stars and Stripes newspaper.  
The article is entitled "Vietnam Veterans May Be at Greater 
Risk for Hepatitis C Infection" and asserts that Vietnam era 
veterans are at risk for HCV infection due to heavy blood 
transfusion activity during the Vietnam War.

Appellant was scheduled to testify in a Travel Board hearing 
in May 2000.  Although timely notice was provided of the 
hearing, appellant failed to appear.  The Board therefore 
considered the claim on the basis of the evidence of record, 
and remanded the case back to RO for further development in 
September 2001.

Appellant underwent a VA medical examination in January 2004 
for the specific purpose of evaluating whether the HCV was 
incurred in or aggravated by military service.  The examiner 
reviewed appellant's medical record and noted appellant's 
military and medical history.  The examiner noted that 
Interferon had been discontinued, although appellant still 
complained of chronic fatigue and shortness of breath.  In 
regard to risk factors for HCV, appellant told the examiner 
that he had not received any blood transfusions in Vietnam, 
although he donated blood there; appellant admitted sexual 
contact, possibly with prostitutes, while in service. 
Appellant denied drug use in service, and admitted drug use 
after service, but denied that he had ever taken drugs 
intravenously.  Appellant denied any other risk factors for 
HCV.  The examiner's impression was unchanged mildly active 
HCV, without significant impairment of functioning other than 
possibly some fatigue.  

In regard to etiology, the examiner stated that he could not 
determine one way or the other whether HCV originated in 
service.  HCV infection through sexual contact while in 
service was possible.  HCV infection through in-service blood 
transfusion was not possible, since no such transfusion 
occurred.  HCV infection through post-service drug use was 
possible, but appellant denies any IV drug use.  Initially, 
it was noted that there was no certain correlation that could 
be set forth.  In response to a request for a more specific 
opinion, the examiner wrote: "In my opinion it is equally 
likely (50%) that Mr. [redacted] contrated (sic) Hepatitis C in 
the service as not."

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first part of the Hickson analysis is medical evidence of 
a current disability.  Here, the most recent VA medical 
examination verifies that appellant has mildly active HCV, 
which is currently manifested by some fatigue.  Fatigue is a 
factor that makes chronic liver disease such as HCV 
compensable.  38 C.F.R. § 4.114, Diagnosis Code 7354 (2003).  
The Board accordingly finds that the first part of the 
Hickson analysis is satisfied.

The second part of the Hickson analysis is evidence of an in-
service disease or injury.  Here, appellant's service medical 
records show no diagnosis or treatment for hepatitis or other 
liver condition; the service records show no blood 
transfusion, tattoos, high-risk sexual activity, IV drug use, 
or other activity recognized as constituting a high risk of 
HCV infection.   The separation physical and Report of 
Medical History are silent in regard to symptoms of hepatitis 
during service, and in fact appellant has testified that he 
did not have symptoms of hepatitis while in service.  The 
Board accordingly finds that the second part of the Hickson 
analysis is not satisfied.

The third part of the Hickson analysis is medical evidence of 
a nexus between the current disability and an in-service 
injury or disease.  Appellant testified that in his opinion 
his HCV resulted from his service in Vietnam, but a layperson 
is not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 392 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 10 Vet. 
App. 183, 186 (1997); Grivois v. Brown, 6 Vet. App. 135 
(1994).  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  The VA medical examiner in 
January 2004 expressed the opinion that it is at least as 
likely as not (50%) that appellant contracted HCV in service.  
The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In 
this case, the Board does not accept the opinion of the VA 
medical examiner in regard to causation.

The Board notes, on careful review of the VA medical opinion, 
that the VA medical examiner detailed at length that there is 
no medical evidence on which to determine etiology (no HCV 
risk factors during or after military service), and then made 
the unsupported contradictory conclusion that it is at least 
as likely as not that appellant's HCV infection began in 
service.  Medical opinion based on speculation, without 
supporting clinical evidence, does not provide the required 
degree of medical certainty and is of no probative value.  
Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 
5 Vet. App. 177, 180 (1995); Reonal v. Brown, 5 Vet. App. 
458, 460.  Also, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate on the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In assessing evidence such as medical opinions, 
the failure of the physician to provide a basis for his 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  Hernandez-Toyens v. West,  
11 Vet. App. 379, 382 (1998). 

The evidence shows that appellant was not aware that he had 
HCV until he was diagnosed with the disease in 1996, which is 
twenty-six years after his discharge from the service.  There 
being no specific documented risk factors of HCV either 
during or after service, the Board cannot accept an 
unsupported conclusion that it is at least as likely as not 
that appellant's HCV originated in appellant's two years of 
military service rather than the twenty-six subsequent years.  
The Board also notes, inter alia, that appellant apparently 
got a tattoo sometime in the 1970s; omission of this risk 
factor in the VA examiner's discussion goes to the 
thoroughness of the examination. 

The Board is aware that it may not base a decision on its own 
unsubstantiated medical opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In this case, the Board is not making a 
medical opinion; rather, the Board is making a legal opinion 
in regard to the weight and credibility to be assigned to a 
particular piece of medical evidence.  As true with any piece 
of evidence, the credibility and weight to be assigned to a 
medical opinion are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  There is no documentation 
that appellant's HCV began in service, and there is no 
realistic way to determine the point at which the HCV 
infection occurred.  Because appellant's service medical 
records are silent in regard to symptoms and risk factors of 
hepatitis, the Board concludes that appellant was infected 
with HCV at some point after his discharge from service.  The 
Board finds that the passage of twenty-six years from 
discharge to diagnosis is evidence against service 
connection, and, there being no credible medical evidence of 
nexus, the third part of the Hickson analysis is not 
satisfied.

As an alternative to the Hickson analysis, service connection 
may be awarded under 38 C.F.R. § 3.303(b) for a chronic 
condition when (1) the chronic disease manifests itself in 
service and the veteran currently has the same condition, or 
(2) a disease manifests itself in service and is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
There is no medical evidence that the HCV manifested itself 
in service, and there is evidence that there was in fact no 
symptomatology until many years after appellant's discharge.  
The Board accordingly finds that service connection is not 
available as a chronic condition under 38 C.F.R. § 3.303(b) 
(2003).

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for hepatitis C is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



